[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER MOTION TO DISMISS (#110)
The PJR application is deemed withdrawn as of February 20, 2000, thirty CT Page 13912 days after the denial of the PJR by Judge O'Neill. Therefore, motion to dismiss on the grounds that the complaint in this matter was served in violation of General Statutes § 52-278j(b) is denied.
The two count complaint in this action (defamation, count one, and tortious interference, count two), was filed on March 7, 2001. At the time it was filed, the plaintiffs had a prior two-count lawsuit pending, filed on July 5, 2000 (CV 00 0800015), against the same defendant which also alleged defamation and tortious interference with contract based on the same underlying facts. The court has examined the pleadings and finds that the two lawsuits are virtually the same. Sandvig v. A. Debreuil Sons, Inc., 53 Conn. App. 466, 469, 730 A.2d 646, cert. denied,250 Conn. 920, 738 A.2d 659 (1999). Therefore, the defendant's motion to dismiss based on the prior pending action doctrine is granted.
Peck, J.